Opinion by
Mr. Chief Justice Sterrett,
The entry of judgment in this case against the garnishee was clearly erroneous. His answer gave in detail the circumstances which led up to the transfer of the note-to a bona fide purchaser for value, and was sufficiently full and explicit to raise an issue which a jury alone could decide : Bank v. Gross, 50 Pa. 224. True, he did not give the name of the transferee, but that was a fact which the interrogatories did not specifically require, and which in that state of the proceedings, it was not essential to give. Whether he gave or withheld it would not change the issue of indebtedness. Substantial' denial of indebtedness gave the proceeding a preliminary character. A garnishee’s answer is not to be construed with the same strictness as an affidavit of defense. He is not bound to set forth specifically and at length the nature and character of his defense to the attachment, but such facts only as are material to the admission, or denial of indebtedness, to the defendant. If his counsel advise, or he himself thinks, a question is improper, he is entitled to instruction by the court: Wood v. Wall, 24 Wis. 647. He is not bound to submit to every conceivable question under penalty of paying the whole debt. For insufficient answer the plaintiff may except or demur: T. & H. Prac. sec. 1202. But judgment cannot be entered against the garnishee unless he expressly or impliedly admits his indebtedness, or his possession of assets belonging to the judgment debtor: Bank v. Meyer, 59 Pa. 861. There must be a distinct admission of liability such as leaves no doubt: T. & H..Prac. sec. 1202. The admission of indebtedness, like a special verdict, forms the exclusive foundation of the judgment. If the facts stated appear to be insufficient to entitle plaintiff to judgment, the court should refuse it, and discharge the rule, leaving the plaintiff at liberty to rule the garnishee to plead to issue and go to trial: Bank v. Gross, supra.
The answer here was plainly sufficient to raise the issue of the garnishee’s indebtedness. He had made a distinct and unequivocal denial. How his debtor relations had become changed might become an appropriate subject of inquiry at the trial, as affecting the question of credibility; but was obviously immaterial at this preliminary stage of the proceeding whose purpose was to evoke an admission, or denial, of indebtedness *430to the judgment debtor. The rule for judgment against the garnishee should have been discharged.
Judgment reversed, rule for judgment discharged, and all proceedings thereunder set aside at plaintiff’s costs.